

117 S1194 IS: Advancing Mutual Interests and Growing Our Success Act
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1194IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Whitehouse (for himself and Mr. Toomey) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo include Portugal in the list of foreign states whose nationals are eligible for admission into the United States as E–1 and E–2 nonimmigrants if United States nationals are treated similarly by the Government of Portugal and to otherwise modify the eligibility criteria for E visas.1.Short titlesThis Act may be cited as the Advancing Mutual Interests and Growing Our Success Act or the AMIGOS Act.2.Nonimmigrant traders and investorsFor purposes of clauses (i) and (ii) of section 101(a)(15)(E) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)), Portugal shall be considered to be a foreign state described in such section if the Government of Portugal provides similar nonimmigrant status to nationals of the United States.3.Modification of eligibility criteria for E visasSection 101(a)(15)(E) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)) is amended—(1)in the matter preceding clause (i)—(A)by inserting (or, in the case of an alien who acquired the relevant nationality through a financial investment and who has not previously been granted status under this subparagraph, the foreign state of which the alien is a national and in which the alien has been domiciled for a continuous period of not less than 3 years at any point before applying for a nonimmigrant visa under this subparagraph) before , and the spouse; and(B)by striking him and inserting such alien; and(2)by striking he each place such term appears and inserting the alien.